              Case 1:20-cv-10832-AT-SN Document 304 Filed 08/19/21 Page 1 of 3




                                                                          August 19, 2021
VIA ECF
Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York

Re:      SEC v. Ripple Labs, Inc., et al., No. 20 Civ. 10832 (AT) (SN) (S.D.N.Y.)

Dear Judge Netburn:

Plaintiff Securities and Exchange Commission (“SEC”) respectfully opposes in part Defendant Ripple Labs,
Inc.’s (“Ripple”) letter motion to seal (D.E. 298, “Motion to Seal”). For the reasons set forth below, the
SEC opposes the Motion to Seal to the extent it seeks to: (i) permanently redact portions of the SEC’s
August 9, 2021 letter motion seeking an order compelling Ripple to produce relevant Slack messages (D.E.
282, 283, “Motion to Compel”); and (ii) seal in their entirety seven exhibits the SEC filed under seal in
support of its Motion to Compel (Exhibits B, I-N) (D.E. 282-2, 282-4–282-9, 283-2, and 283-9–283-14,
together, the “Disputed Exhibits”). For the reasons set forth below, the Court should unseal the portions
of the Disputed Exhibits specifically referenced in the SEC’s Motion to Compel.1

Ripple’s Motion to Seal portions of the SEC’s Motion to Compel and the Disputed Exhibits should be
denied because the Motion to Seal fails to meet the standard set forth in Lugosch v. Pyramid Co. of Onondaga,
435 F.3d 110 (2d Cir. 2006). Lugosch provides that a presumption of public access attaches to “judicial
documents” and requires that any sealing of such documents be “narrowly tailored.” Id. at 120-21
(“Documents may be sealed if specific, on the record findings are made demonstrating that closure is
essential to preserve higher values and is narrowly tailored to serve that interest.” (citation omitted)); see also
Individual Practices in Civil Cases of Judge Netburn § III.F (noting that a party requesting sealing of a
document must “address[] the request in light of the Court of Appeals’ opinion in Lugosch”). The
documents that Ripple seeks to seal are “judicial documents” because they “would reasonably have the
tendency to influence a district court’s ruling on a motion.” Brown v. Maxwell, 929 F.3d 41, 49 (2d Cir. 2019)
(emphasis in original).

More fundamentally, Ripple’s Motion to Seal is at odds with the Lugosch presumption of access by the public
to the judicial function in the context of this case. All parties agree on at least one thing—there is a high
1 The SEC does not oppose the Motion to Seal’s request to permanently seal redacted portions of Ripple’s letter in
opposition to the SEC’s Motion to Compel (“Opposition” or “Opp.”) (D.E. 296, 297) and seven exhibits Ripple filed
under seal in support of its Opposition (Exhibits B-H) (D.E. 296-2-296-8, and D.E. 297-2-297-8), even though, for the
reasons set forth herein, the SEC disagrees with Ripple’s contention that the exhibits to Ripple’s Opposition and related
redactions are not judicial documents. See Mot. to Seal at 3. The SEC also does not oppose sealing Exhibit H to the
SEC’s Motion to Compel and references to Exhibit H in the Motion to Seal or Opposition. Exhibit H is a list showing
the specific number of Slack messages at issue for each Ripple employee that is the subject of the Motion to Compel.
(D.E. 282-3). Although it is difficult to understand how disclosure of this information, which simply quantifies the
extent of Slack usage by Ripple employees, “would be highly invasive and could potentially be exploited by Ripple’s
competitors in unforeseeable ways,” Mot. to Seal at 2, the SEC consents to sealing Exhibit H to narrow the issues before
the Court.
Hon. Sarah Case
            Netburn
                 1:20-cv-10832-AT-SN Document 304 Filed 08/19/21 Page 2 of 3
August 19, 2021
Page 2 of 3

level of public interest in this case. Given the extraordinary level of public interest and the high stakes of
this litigation, Defendants frequently comment publicly on the merits and substance of this lawsuit. See, e.g.,
Ledger Insights, Ripple’s CEO Compares SEC Crypto Clarity to a Drunk in Denial (Aug. 4, 2021), available at
https://www.ledgerinsights.com/ripples-garlinghouse-compares-sec-crypto-clarity-to-a-drunk-in-denial.
But this makes strict adherence to the very narrow sealing standard set forth in Lugosch even more
important. Defendants would exercise their First Amendment right to speak freely about the lawsuit, but
then deny the public the right under the same Amendment to access the materials the Court is considering
in ruling on the parties’ motions. Ripple should not be permitted to distort the public record with its
continued requests for blanket sealing of the many exhibits filed in connection with the parties’ motions,
cutting off public access to the record while speaking freely about the matters Ripple chooses to speak about.

In support of its Motion to Seal, Ripple asserts that the Disputed Exhibits should be sealed for three
reasons, all of which are meritless.

First, Ripple cites United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995), for the proposition that
“documents ‘that play no role in the performance of Article III functions, such as those passed between the
parties in discovery[] lie entirely beyond’ the common law presumption of access.” Mot. to Seal at 2. Yet
Ripple fails to supply the entirety of the quote, which differentiates between documents merely exchanged
in discovery and documents presented to a court for resolution of a dispute:

                   Documents that play no role in the performance of Article III
                   functions, such as those passed between the parties in discovery, lie
                   entirely beyond the presumption’s reach, and stand on a different footing
                   than a motion filed by a party seeking action by the court, or, indeed, than any other
                   document which is presented to the court to invoke its powers or affect its decisions.

Id. (citations and alterations omitted and emphasis added). The Disputed Exhibits plainly fall within the
latter category.

Nor is Ripple’s proposition that, by definition, all “‘discovery materials filed with the court in connection
with discovery-related disputes’ … are not judicial documents,” Mot. to Seal at 1, an accurate statement of
the law. 2 The Second Circuit has expressly held that materials filed in connection with motions to compel
are “judicial documents” entitled to a “presumption of access” because “erroneous judicial decision-making
with respect to … discovery matters can cause substantial harm” and “[s]uch materials are therefore of value
‘to those monitoring the federal courts.’” Brown, 929 F.3d at 50 (citation omitted).

Second, Ripple asserts that, even if the Disputed Exhibits are “judicial documents”—which they are, as
discussed above—the Court should assign little weight to the presumption of access because the SEC “does
not rely on these documents to a significant degree.” Mot. to Seal at 2. On the contrary, the SEC relies on
the specific statements by witnesses or Ripple employees in all of these exhibits to demonstrate why
compelled production of the Slack communications is warranted here. Exhibits B, K, L, M, and N do not
simply “tee up” the parties’ discovery dispute, Mot. to Seal at 1-2, but provide examples of the kinds of
critical facts that Ripple’s employees and former employees could not recall, illustrating the importance of
the SEC’s request for contemporaneous Slack communications. See Motion to Compel at 3-4 n.4 & 4 n.5.

2 Ripple relies on United States v. Smith, 985 F. Supp. 2d 506, 520 (S.D.N.Y. 2013), for this erroneous contention, but the

question in Smith was a different one: whether to grant the Government’s request for a protective order over discovery
materials that the Government would produce to criminal defendants, despite their objection, see id. at 512.

                                                                  2
Hon. Sarah Case
            Netburn
                 1:20-cv-10832-AT-SN Document 304 Filed 08/19/21 Page 3 of 3
August 19, 2021
Page 3 of 3

Similarly, Exhibits B and J demonstrate that the Slack communications the SEC seeks likely contain
important information that Ripple’s employees and former employees could no longer recall, as evidenced
by the SEC’s use of Slack messages to refresh their recollections. See id. at 3-4 n.4. Exhibit I, a compilation
of Slack messages Ripple has already produced, most clearly illustrates the relevance of the Slack
communications the SEC seeks. The Slack messages in Exhibit I are, in Ripple’s words, “spontaneous” and
less “formal” communications, Opp. at 4 n.5, about matters at the heart of this case.

Without access to the content of the Disputed Exhibits, the public monitoring judicial functions does not
know if the SEC asked questions about issues, for example, so marginally relevant as to justify a potential
denial of the SEC’s motion, or so compellingly relevant as to call into question such a ruling. In other
words, whether the Court ultimately finds production of the Slack messages to be warranted,
notwithstanding Ripple’s burden and proportionality objections, see Mot. to Seal at 2, is beside the point. See
Brown, 929 F.3d at 50 (“Insofar as the District Court held that these materials are not judicial documents
because it did not rely on them in adjudicating a motion, this was legal error. As explained above, the
proper inquiry is whether the documents are relevant to the performance of the judicial function, not
whether they were relied upon.”). The presumption of access protects the public’s right to scrutinize
judicial decisions, id., which the public cannot do here if it is unable to examine the evidence that the SEC
relies on to show that the relevance of the Slack messages at issue outweighs any burden of producing them.
See Fed. R. Civ. P. 26(b)(1).

Third, Ripple argues that the documents at issue contain discussions about its “business strategy and
relationships with business partners,” Mot. to Seal at 2, but fails to note that the most recent Slack
communications in Exhibit I occurred over three years ago, in May 2018. See Ex. I (282-4) at 5. Ripple
does not specify how employees’ communications from 2015 to 2018 might impact its present-day strategies
or relationships. Cf. Nichols v. Noom Inc., No. 20-cv-3677, 2021 WL 857352, at *1 (S.D.N.Y. Mar. 8, 2021)
(concluding that the documents defendant sought to seal warranted sealing where they concerned the
defendant’s practices and complaints related to a specific feature of its flagship product). Moreover, as the
communications in Exhibit I show, the portions of the Disputed Exhibits the SEC seeks to unseal do not
contain proprietary information at all. They discuss employees’ perception of Ripple’s business, Ripple’s
outward-facing business strategies, and Ripple’s strategies to discuss matters with regulators. Ripple’s
unsupported assertions that these are unique, proprietary business “secrets” do not satisfy Lugosch.

The Court should deny the Motion to Seal as set forth above.

                                                               Respectfully submitted,

                                                               /s/ Mark R. Sylvester

                                                               Mark R. Sylvester

cc:    All counsel (via ECF)




                                                       3
